»,


     CHIEF JUSTICE                                                                     NUECES COUNTY COURTHOUSE
       ROGELIO VALDEZ                                                                  901 LEOPARD, 10TH FLOOR
                                                                                       CORPUS CHRISTI, TEXAS 78401
     JUSTICES                                                                          361-888-0416 (TEL)
       NELDAV. RODRIGUEZ                                                               361-888-0794 (FAX)
     ; DORI CONTRERAS GARZA
       G1NA M. BENAVIDES                                                               HIDALGO COUNTY
       GREGORY T. PERKES                                                               ADMINISTRATION BLDG.
       NORA L. LONGORIA
                                         Court of Sppeate                              100 E. CANO, 5TH FLOOR
                                                                                       EDINBURG, TEXAS 78539
     CLERK                                                                             956-318-2405 (TEL)
                                                                                       956-318-2403 (FAX)
       DORIAN E. RAMIREZ
                                       ®\)ivtttnt\) JBi&tvitt of %txa$
                                                                                       www.txcourts.gov/13thcoa

                                                 January 11,2016


             Hon. Abel Acosta, Clerk
             Court of Criminal Appeals
             201 West 14th St., Room 106
             Austin, TX 78701

             Re:       Cause No. 13-14-00090-CR
             Tr.Ct.No. C1CR-11-221292
             Style:      Jason Harding v. The State of Texas


                    The record in the above cause was this day electronically submitted to the Court
             of Criminal Appeals. Exhibits [SX2, SX3, & DX along with Sealed medical records] will
             be mailed separately.


                                                               Very truly yours,



                                                               Dorian E. Ramirez, Clerk

             DER:ch

             cc:      Hon. Giselle Norton (DELIVERED VIA E-MAIL)
                      Hon. Ariel Payan (DELIVERED VIA E-MAIL)
                      Hon. David A. Escamilla (DELIVERED VIA E-MAIL)




                                                                               RECEIVED IN
                                                                        COURT OF CRIMINAL APPEALS
                                                                                   JAM 15 2016

                                                                            Abel Acosta, Cleric